              Case 3:20-cr-00435-SI      Document 1-1       Filed 08/25/20      Page 1 of 4
3:20-mj-215


  DISTRICT OF OREGON, ss:                                       AFFIDAVIT OF KEVIN STRAUSS

                Affidavit in Support of a Criminal Complaint and Arrest Warrant

         I, Kevin Strauss, being duly sworn, do hereby depose and state as follows:

                                Introduction and Agent Background

         1.       I am a Special Agent with the Federal Bureau of Investigation and have been for

  16 years. I am trained in investigating a wide variety of violations of federal criminal law. I am

  currently assigned to the FBI Portland Division Violent Crimes squad, where I have investigated

  Crimes Against Children, Bank Robbery, Kidnapping, Assault on Federal Employees, and Crime

  Aboard Aircraft. I am part of the Human Trafficking Task Force which also includes other FBI

  Special Agents and Task Force Officers. This task force is an intelligence-driven, proactive,

  multi-agency investigative initiative to combat the proliferation of various forms of human

  trafficking to include child exploitation and trafficking facilitated by an online computer.

         2.       I submit this affidavit in support of a criminal complaint and arrest warrant for

  Jesse Herman BATES, for Civil Disorder in violation of 18 U.S.C. § 231(a)(3). As set forth

  below, there is probable cause to believe, and I do believe, that BATES fired an object from a

  slingshot at a firefighter for the intended purpose of obstructing, impeding, or interfering in a

  violent manner with such firefighter, that he did so knowingly and willfully, and that he did so

  during a civil disorder that adversely affected interstate commerce.

                                            Applicable Law

         4.       Title 18 U.S.C. § 231(a)(3) provides that “whoever commits or attempts to

  commit any act to obstruct, impede, or interfere with any fireman or law enforcement officer

  lawfully engaged in the lawful performance of his official duties incident to and during the

  commission of a civil disorder which in any way or degree obstructs, delays, or adversely affects

  Page 1 – Affidavit of Kevin Strauss                               USAO Version Rev. April 2018
            Case 3:20-cr-00435-SI      Document 1-1       Filed 08/25/20     Page 2 of 4




commerce or the movement of any article or commodity in commerce … shall be fined under

this title or imprisoned not more than five years, or both.” Title 18 U.S.C. § 231 provides that

“[t]he term ‘civil disorder’ means any public disturbance involving acts of violence by

assemblages of three or more persons, which causes an immediate danger of or results in damage

or injury to the property or person of any other individual.”

                                  Statement of Probable Cause

       5.       At approximately 2:00 a.m. on July 13, 2020, a firefighter medic (FFM) was

working with a crew of firefighters to put out a fire burning in the middle of the intersection of

SW 3rd Avenue and SW Main Street in downtown Portland, Oregon, which blocked traffic. An

estimated crowd of 300 people were in the immediate area, some of whom were assaulting police

officers and committing acts of vandalism and property damage. The FFM, who was wearing a

grey uniform that clearly displayed a large “medic” patch, was walking across the street to brief

his team when he was shot in the chest with a round metal ball bearing. The FFM said the shot

came from a protester armed with a “wrist rocket” style slingshot. A Multnomah County

Sheriff’s Deputy saw the suspect on camera and identified BATES as the slingshot shooter.

BATES was also identified by the clothing he wore that early morning: black and white Adidas

shoes, a large white logo on his back, and white coloring on the knees of his pants.

       6.       At approximately 3:50 a.m., law enforcement officers spotted BATES near a

white tent located on Lownsdale Square, between SW 3rd Avenue and 4th Avenue and SW

Salmon Street and Main Street. BATES was holding a crowbar, and when officers told him he

was under arrest, BATES ran with the crowbar in hand. After receiving a less than lethal

munition to his backside, BATES dropped the crowbar and was taken into custody.


 Page 2 – Affidavit of Kevin Strauss                             USAO Version Rev. April 2018
            Case 3:20-cr-00435-SI       Document 1-1       Filed 08/25/20      Page 3 of 4




                                             Conclusion

       7.       Based on the foregoing, I have probable cause to believe, and I do believe, that

Jesse Herman BATES intentionally obstructed, impeded, and interfered with a firefighter who

was engaged in the lawful performance of his duties when Bates struck him with a metal ball

bearing; moreover, all of these actions took place during a civil disorder that adversely affected

interstate commerce in violation of 18 U.S.C. § 231(a)(3). I therefore request that the Court

issue a criminal complaint and arrest warrant for Jesse Herman BATES.

       8.       Prior to being submitted to the Court, this affidavit, the accompanying complaint

and the arrest warrant were all reviewed by Assistant United States Attorney (AUSA) Kelly A.

Zusman, and AUSA Zusman advised me that in her opinion the affidavit and complaint are

legally and factually sufficient to establish probable cause to support the issuance of the

requested criminal complaint and arrest warrant.

                                        Request for Sealing

       9.       It is respectfully requested that the Court issue an order sealing, until further order

of the Court, all papers submitted in support of the requested criminal complaint and arrest

warrant. I believe that sealing these documents is necessary because the information to be seized



///



///



///


 Page 3 – Affidavit of Kevin Strauss                              USAO Version Rev. April 2018
          Case 3:20-cr-00435-SI        Document 1-1       Filed 08/25/20     Page 4 of 4




is relevant to an ongoing investigation, and any disclosure of the information at this time is likely

to seriously jeopardize the ongoing investigation. Premature disclosure of the affidavit, the

criminal complaint, and the arrest warrant may adversely affect the integrity of the investigation




                                                                   (By Phone)_______________
                                                   KEVIN STRAUSS
                                                   Special Agent, Federal Bureau of Investigation



       Subscribed and sworn in accordance with the requirements of FED. R. CRIM. P. 4.1 by

telephone at _____ a.m/p.m. on _______ day of August 2020.
             [[[WK



                                                      ________________________________
                                                      HONORABLE YOULEE YIM YOU
                                                      United States Magistrate Judge




 Page 4 – Affidavit of Kevin Strauss                             USAO Version Rev. April 2018
